Case 20-10343-LSS Doc 2763 Filed 05/03/21 Page1of8&

 

 

 

 

 

 

 

LICR.

Ie > praca Scot sot

 

 

 

 

 
Case 20-10343-LSS Doc 2763

Filed 05/03/21 Page 2 of 8 ~>

 

My leader LAD We tt I papi to oe

 

 

“Fie

 

 

  

 

ALO

 

 

  

A Nexa
bike te

 

 

 

 

 

rt ~
L_ Wen LL) YY\ce Hr an\ SJ

  

4a Dac,

 

chen

 

 

   

 

 

 

 

 

 
  

Case 20-10343-LSS Doc 2763 Filed 05/03/21 Page 3of8 S&S

 

 

 

 

%

~—

O Lie Me. Wry Cea bt Test Class

   
 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Teas rq |
rit wank. Lo. s

_. recoeed) Kow the Sf walk ats shame

 

 

 

 

 

 

 

 

 
           

Case 20-10343-LSS Doc 2763 Filed 05/03/21 Page 4of8 @®

“Tt
4 . LD Ae 4
Mysel Je ree Ke

Sam Ea4 t Ce
ee _excMame _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 20-10343-LSS Doc 2763 Filed 05/03/21 Page5of8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
deo comel hem Lee dany , de Wey.
ee Rsk Seat : we

 

   

 

 

 

 

mays

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 20-10343-LSS Doc 2763 Filed 05/03/21 Page 8of8

  

v

SA
SO

o Lave

Bankw eke

I aed

G th ‘Floor

ton, Dela ware

Ww lm oa

Boge) | BSE Oi

 

St

phidias iff sla ljjldas dihiad

Chi BUTTS
| TEA

 
